DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 5, 8-9, and 15-17 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8, 9, and 15-17 of copending Application No. 16/913,407 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the copending application are verbatim those of the instant application, except the copending application has further limitations within their claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Interpretation
Applicant recites the term cam in claims 1-2, 6, 8, 13, and 15, to describe the protrusions that engage with the detergent strip (see Fig. 5 refs 61-62), however to common definition of a cam is: a rotating or sliding piece (such as an eccentric wheel or a cylinder with an irregular shape) in a mechanical linkage used especially in transforming rotary motion into linear motion or vice versa (see attached NPL). There does not appear to be any rotating or sliding motion 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp.cam” in claims 1-2, 6, 8, 13, and 15 is used by the claim to mean “a protrusion that engages with the detergent strip,” while the accepted meaning is “a rotating or sliding piece (such as an eccentric wheel or a cylinder with an irregular shape) in a mechanical linkage used especially in transforming rotary motion into linear motion or vice versa.” The term is indefinite because the specification does not clearly redefine the term.
Regarding claim 2, applicant states that there is a lower and upper cam, however it is unclear as to how a lower and upper cam are existent when the one or more cams is one cam. For examination purposes the claim limitation will be interpreted as “one or more cams comprises at least two cams wherein the at least two cams includes a lower cam and an upper cam projecting towards each other”, as it appears this is what applicant means. Wherein the term cam is being interpreted as mentioned previously under section “Claim Interpretation”.
Regarding claims 5, 10, and 17 the term “break beam sensor” is indefinite because one of ordinary skill in the art is not reasonably appraised as to what a break beam sensor comprises and the specification does not provide adequate detail to one of ordinary skill in the art to comprehend the metes and bounds of a break beam sensor. For examination purposes the limitation will be interpreted as a sensor detect an ejection of the dispenser as stated in [0020, 0035] of the instant application.
The remaining claims are rejected as being dependent on a previously rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3-4, 6-9, 11-13, 15-16, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al (US20040065670A1) in view of Hils et al. (EP3305160A1), hereafter Morgan and Hils respectively.
Regarding claims 1, 3-4, 6-8, 11-12, 15-16, and 18-19, Morgan discloses an apparatus for unit dosing (abstract) intended for use in a dishwasher [0008, 0016], the apparatus reading on a cartridge as it is a container that holds a detergent strip with a plurality of detergents (Figs.3-5 detergent strip ref 10), which is a substance that is difficult/troublesome to handle and can be easily changed (see attached NPL, Cartridge Definition). The cartridge further comprising: an outlet (Fig.4 bottom where ref 11 drops out); a load compartment (Fig.4 ref 31); unload 
Hils discloses a dishwasher (Fig.1) comprising: a door (Fig.1 ref 6) providing external access; a washing tub (Fig.1 ref 4); the door having a detergent dispenser (Figs.2 & 12, see also Fig.3 showing the dispensing path of the dispenser through outlet ref 20 to a window ref 12 into the tub); and a cartridge (all of Fig.8) provided within the detergent dispenser (see Fig.12 showing cartridge within a part of the dispenser), thereby the door comprising a housing (Figs.3 & 12 including the lid, except for ref 15) for receiving the cartridge. The detergent dispenser defining a compartment (Fig.12 portion where ref 15 resides, excluding the lid, and in including 
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the cartridge of Morgan to be used in a dishwasher and inserted into a dispenser of the door of a dishwasher, as disclosed by Hils as a known way to provide a cartridge in a dishwasher, as desired by Morgan (Morgan [0008]). One of ordinary skill in the art would have further modified the cartridge of Morgan to utilize a detachable lid and body as disclosed by Hils in order to be able to refill the cartridge and for environmental reasons (Hils [0014, 0056-0057]). Thereby, the lid and body define the load and unload compartments and the cartridge is provided within a dispenser located in a compartment of the dishwasher with an openable and closable lid. Further, at least one of the base and the cover would define the outlet of the cartridge.
Regarding claim 9, Modified Morgan teaches the dishwasher of claim 8, wherein the compartment comprises an ejection window (Hils Fig.3 ref 12).
Regarding claim 13, Modified Morgan teaches the dishwasher of claim 8, wherein the outlet it defined on the outer periphery of the cartridge (see Morgan Fig.4 where ref 11 drops, see also Fig.5 for clarity) and the cam is positioned inwardly from the from the outlet (see Morgan Figs.4-5).
Claims 5, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al (US20040065670A1) and Hils et al. (EP3305160A1) as applied to claims 1, 8, and 15 above, and further in view of Limback et al. (US20050269348A1), hereafter Morgan, Hils, and Limback respectively.
Regarding claims 5, 10, and 17, Modified Morgan teaches the dishwasher/dispenser of claims 1, 8, and 15 respectively but does not teach the presence of a sensor adjacent an ejection window to detect the passing of the detergent. However, such a feature is known in the art as evidenced by Limback.
Limback discloses a delivery sensor for use in dishwashers for dispensing detergents [0025]. Limback utilizes a sensor mechanism (Fig.12 ref 155) having infrared light sensor including an emitter and receiver [0041] adjacent an outlet (Fig.12 ref 142) to provide an indication of proof of delivery. The sensor detects a light signal that changes upon presence of a material passing through the light [0041-0042]. Limback and Morgan are related in the use of detergent supplying for dishwashers.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the ejection window of Modified Morgan to utilize the infrared sensor of Limback in order to provide a user an indication that the detergent has been delivered (Limback [0025]) to the wash tub. 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al (US20040065670A1) and Hils et al. (EP3305160A1) as applied to claim 8 above, and further in view of evidentiary reference “How to Load and Unload 35mm Film” by Prime Studios (see attached NPL), hereafter Morgan, Hils, and NPL3 respectively.
Regarding claim 14, Modified Morgan teaches the dishwasher of claim 8, wherein the spool wheels have an outer cylinder (Morgan Fig.4 refs 34-35, see Fig.3 other of ref 24a & 25a for clarity) and an inner cylinder (see Fig.3 other of refs 24b & 25b for clarity) that is offset from the outer cylinder to which the strip attaches. Although not explicitly shown there appears to be, and one of ordinary skill in the art would reasonably expect, some sort of attachment means that allows the film to wind along the corresponding reels. Further, there must be some sort of attachment means that allows the strips (see Morgan Fig.3 refs 12-13 for clarity) to wind along the reels, otherwise the strips would be incapable of maintaining themselves upon the reel. Utilizing slots within a cylinder of the spool reel in order to attach and wind a filament like strip of material is well known, and is reasonably expected to be present. NPL (see attached NPL3) showcases that a spool reel utilizes a slot (see video link of NPL3, 0:18-0:39) in order to attach and wind a filament like material. Furthermore, because a single slot on a single cylinder is capable of securing a filament material to a spool reel, one of ordinary skill in the art would reasonably expect that the presence of a slot on an outer offset cylinder is not critical to the attachment of the strip to the reel. Thus, one of ordinary skill in the art would reasonably expect that the presence of an outer cylinder with a slot would be a design choice. One of ordinary skill in the art could utilize any amount of cylinders of any shape and size so long as a slot exists in the cylinder on which the strip is wound to attach the strip to the reel and would reasonably expect that there would be no unexpected results from presence of the extraneous cylinders with extraneous slots.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al (US20040065670A1) and Hils et al. (EP3305160A1) as applied to claim 15 above, and further in view of Verespej et al. (US7845361B1), hereafter Morgan, Hils, and Verespej respectively.
Regarding claim 20, Modified Morgan teaches the dispenser of claim 15, but does not teach the one of the base and cover being translucent, however translucent material used in dispensing systems is known in the art as evidenced by Verespej.
Verespej discloses a dispensing system for a dishwasher (abstract) wherein translucent material is utilized for a container in order to determine the level within said container (Col.2 lines 32-34, Col.4 lines 55-60). The translucent material aids a user in knowing when refilling is required.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the cartridge cover and base to utilize translucent material, as disclosed by Verespej to allow a user to know the amount (Verespej Col.4 lines 55-60) detergent left in the cartridge in order to aid in timely refilling of the cartridge.
Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Specifically if claim 2 were to be rewritten in independent form such that it is in commensurate with the scope of the invention shown by the elements 61 and 62 shown in Fig.5 and by reciting the interaction of the aforementioned elements with the detergent itself.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Caputo et al. (US20200277725A1), hereafter C1. C1 discloses a tablet dispenser with a sensor to detect the passage of tablets [0031].
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Classen et al. (US20100071729A), hereafter C2. C2 discloses a cartridge being positioned in a dispenser compartment within a door of the dishwasher, the compartment having a lid (see Figs.1-2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773.  The examiner can normally be reached on Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711